Title: Bidé de Chavagnes to John Adams, 15 February 1785
From: Chavagnes, Bidé de
To: Adams, John


        
          Mon cher monsieur
          a nantes ce 15e. fevrier 1785
        
        Depuis bien du temps jay fait des recherches inutiles sur la partie de la terre que vous habitiez, on m’avoit même dit que vous etiez retourné a boston, mais mon beaufrere qui est a paris depuis un mois et que javois chargé de prendre des informations en consequence vient de me mander que nous avions le bonheur de vous posseder encor en france et que vous habitiez auteuil, je mempresse D’avoir lhonneur de vous y ecrire pour vous reiterer mon souvenir lattachement que vous, votre aimable famille et vos compatriottes avez si bien sceus m’inspirer, les voeux enfin que je forme pour votre conservation et parfait bonheur, tous ces sentiments loin destre alterez chez moy par le temps et leloignement ne peuvent que s’accroitre par la decoration flatteuse que je nay receu qu’au mois de decembre, quoy que la lettre de mr. le comte Destaing qui mannoncoit la faveur destre associé a lordre de cincinnatus, fut du mois D’aout: je vous prie destre bien persuadé du prix que jy mets, jeus eté d’autant plus mortifié de navoir pas eu ainsi que bien Dautres cette grace dont je fais plus de cas que quique ce soit, et si je ne suis plus dans le cas de rendre des services militaires a votre patrie je me croirois bien heureux destre a même de deployer un cœur qui vous est devoué en pouvant un jour vous estre utile ou a vos chers enfants ou a vos compatriottes en quelquechose mde. De chavagnes

qui ainsi que moy se porte tres bien partage ces sentiments, nous menons une vie douce et tranquille, ayants besoin lun et lautre de bien du menagement pour vous, mon cher monsieur vous estes un heros de sacrifices votre patrie doit vous en scavoir grand gré car ayant le bonheur de connoitre les thresors que vous avez laissé a boston il seroit bien doux pour vous de les aller rejoindre quand vous leur ecrirez je vous prieray de leur presenter mes respects, hommages et vœux. jen fais de bien sinceres pour que vous mettiez une fin prompte et heureuse a vos grandes et belles entreprises, pour votre conservation et parfaite santé, je vous demande la continuation de votre souvenir et amitié en vous priant de ne point douter des sentiments du sincere et respectueux attachement avec lesquels jauray toutte ma vie lhonneur d’estre / Mon cher monsieur / Votre tres humble et tres / obeissant serviteur
        
          Bidé de chavagnes,ancien capne. des vaux. Du roy de france
        
        
          Si vous aviez occasion de faire passer mes respects et mon souvenir a mr. dena joserois presenter ces lers. a mr. franklin.
        
       
        TRANSLATION
        
          My dear sir
          Nantes, 15 February 1785
        
        For quite some time I have made fruitless inquiries to find out what part of the world you inhabit. I was even told that you had returned to Boston, but my brother-in-law, who has been at Paris for a month and whom I accordingly charged with making inquiries, just sent me word that we have the good fortune to have you still in France and that you are living at Auteuil. I hurry to write to you there in order to relive my memories with you. The affection that you, your kind family, and your countrymen so deeply inspired in me, the wishes that I at length make for your preservation and perfect happiness, all these feelings, far from being altered in me by time and distance, can only increase with the flattering decoration that I received only this past December, though the letter from the Comte d’Estaing that informed me of the honor of admission to the Society of the Cincinnati was from the month of August. Please be fully convinced of the value that I place on it. I would have been so much the more mortified not to have had, the same as many others, this honor, which I prize more than anyone. Even if I am no longer in a position to render military service to your country, I would consider myself very fortunate to be able to deploy a heart that is devoted to you, to have it in my power some day to be useful to you or your dear children or your countrymen in some way. Madame de

Chavagnes, who is very well, just as I am, shares these feelings. We lead a sweet and tranquil life, both of us needing much solicitude. For your part, my dear sir, you are a hero of sacrifice. Your country must be extremely grateful to you. Having the good fortune to be acquainted with the treasures that you left at Boston, I know that it would be very pleasant for you to go and rejoin them. When you write to them, I beg you to give them my respects, compliments, and prayers. I offer very sincere ones for a quick and happy end to your great and noble enterprises and for your preservation and perfect health. I ask you to keep me in your memory and friendship and not to doubt at all the feelings of sincere and respectful affection with which I will have the honor my entire life of being, my dear sir, your very humble and very obedient servant
        
          Bidé de chavagnes,late post captain of the king of France
        
        
          If you have an opportunity, pass along my respects and my regards to Mr. Dana. I would be so bold as to present the former to Mr. Franklin.
        
      